Title: From George Washington to James Innes, 12 August 1754
From: Washington, George
To: Innes, James

 

Honble Sir:
12th of August 1754

Since writing pr Express I have considerd and find it better to delay the other to Wmsburg till you signifie your Sentiments to me on this head, that I may be guided thereby, and write nothing inconsistent with what you represent or advise: I should therefore hope you will acquaint me fully with your Opinion of this Affair, and send your dispatches (if any to the Governour) by the return of this Messenger, to take the same conveyance with mine that goes by an Officer who I shall send to receive the needful for Recruiting. If you think it advisable to order me in the shatterd Condition we are in to March up to you, I will, if no more than ten Men follows me (which I believe will be the full amount[)]. if it is agreeable to you I should be glad to know what State your Regiment is in as I hear some of your Men are infected with the same disorder’s that our’s are possess’d off. I am Your most Hble Servt

G. Washington


⟨I⟩ forgot to mention in my last the great difficulty of getting Waggons, that cannot be removed but by purchasing enough for that use. When we were out I sent express after express, and desired to have the Artillery sent and was answer’d that ⟨a⟩ Waggon cou’d not be hired for 5 times the Value.

